Case 2:19-cv-02030-JTF-dkv Document 1 Filed 01/09/19 Page 1 of 6                   PageID 1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION

 CANAL INSURANCE COMPANY,

                Plaintiff,

 v.                                           No.___________________________
                                              Judge:________________________
                                              Jury Demanded
 EAGLE WORLDWIDE
 TRANSPORTATION, LLC,

                Defendants.


                 COMPLAINT FOR DECLARATORY JUDGMENT


        Comes now Plaintiff, Canal Insurance Company, and for its Complaint against

 Defendant Eagle Worldwide Transportation, LLC, would state and show as follows:

        1.      Plaintiff Canal Insurance Company (“Canal”) is a South Carolina

 corporation with its principal place of business located in Greenville, South Carolina, and

 is duly qualified to do business in Tennessee.

        2.      Defendant Eagle Worldwide Transportation, LLC is a Tennessee limited

 liability company with its principal place of business located at 104 Notting Creek Cove,

 Eads, Tennessee, 38028-8008 and may be served there through its registered agent, Mike

 Kattawar, Jr. Upon information and belief, all members of the LLC are residents and

 citizens of Shelby County, Tennessee.

        3.      Plaintiff brings this action for declaratory judgment pursuant to 28 U.S.C.

 §§ 2201-2202. This Court has jurisdiction to hear this cause pursuant to 28 U.S.C. §
Case 2:19-cv-02030-JTF-dkv Document 1 Filed 01/09/19 Page 2 of 6                   PageID 2



 1332 as it is between citizens of different states and the amount in controversy exceeds

 $75,000.00 exclusive of interests and costs.

          4.    This Court is the proper venue for this action pursuant to 28 U.S.C. § 1391

 because it is the district in which the subject policy of insurance was issued and in which

 Defendant has its principal place of business.

          5.    Plaintiff Canal issued a policy of insurance, policy number PIA06836602

 (copy attached as Exhibit A), to Express America Trucking, Inc. with effective dates of

 September 1, 2012 through March 2, 2013.

          6.    Upon information and belief, on or about September 24, 2012, a vehicle

 was being operated by Javits Perry on behalf of Express America Trucking, Inc. in Lee

 County, Mississippi.

          7.    At that same time, James Brown was a passenger in a separate vehicle

 when it was involved in a motor vehicle accident with the vehicle operated by Javits

 Perry.

          8.    On or about July 9, 2014, James Brown filed a lawsuit against Javits Perry

 and Eagle Worldwide Transportation, Inc. in the Circuit Court of Lee County,

 Mississippi, seeking among other things punitive damages.

          9.    On or about May 11, 2015, James Brown filed a Second Amended

 Complaint against Eagle Worldwide Transportation, LLC, Express America Trucking,

 Inc., Frankie E. Garrison and Javits Perry seeking damages including punitive damages.

 (Copy attached as Exhibit B).
Case 2:19-cv-02030-JTF-dkv Document 1 Filed 01/09/19 Page 3 of 6                 PageID 3



        10.     By Order dated May 25, 2017, the Circuit Court of Lee County,

 Mississippi dismissed Express America Trucking, Inc. and Javits Perry as defendants in

 that litigation. (Copy attached hereto as Exhibit C).

        11.     Plaintiff is currently providing a defense for Defendant Eagle Worldwide

 Transportation, LLC under full reservation of rights in the continuing litigation in the

 Circuit Court of Lee County, Mississippi.

        12.     Plaintiff contends and asserts that Defendant Eagle Worldwide

 Transportation, LLC was not an insured under the above-referenced policy at the time of

 the accident at issue in the underlying litigation and, therefore, is not owed a defense.

 Therefore, an actual and justiciable controversy exists between the parties.

        13.     Plaintiff Canal’s Policy states in part:

        PUNITIVE DAMAGES EXCLUSION
        This endorsement modifies insurance provided under the following:
        BUSINESS AUTO COVERAGE FORM
        MOTOR CARRIER COVERAGE FORM

        With respect to coverage provided by the above Coverage Forms, the
        provisions of the Coverage Forms apply unless modified by this
        endorsement.

        The policy to which this endorsement is attached is amended by adding
        the following Exclusion:

        This policy does not insure against or provide indemnity for fines,
        penalties, exemplary or punitive damages or any other type or kind of
        judgment or award which does not compensate the party benefiting from
        the award or judgment for any actual “loss” or damage sustained.

        This exclusion applies regardless of whether the damages are based upon
        the “insured’s” conduct or the conduct of some other party for whom the
        “insured” may be legally responsible.

        If the exclusion of punitive or exemplary damages is not permitted by the
        law of the states in which a claim for punitive or exemplary damages is
        brought, then this exclusion shall limit those damages to the extent
Case 2:19-cv-02030-JTF-dkv Document 1 Filed 01/09/19 Page 4 of 6                PageID 4



       permitted by law. In no event shall the total of compensatory and punitive
       or exemplary damages be payable in excess of the Limit of Insurance
       provided herein.

       This exclusion applies to all coverages under this policy.

       …
       MOTOR CARRIER ENDORSEMENT
       This endorsement modifies insurance provided under the following:

       BUSINESS AUTO COVERAGE FORM
       With respect to coverage provided by this endorsement, the provisions of
       the Coverage Form apply unless modified by this endorsement.
       This endorsement changes the policy effective on the inception date of the
       policy unless another date is indicated below.

       Endorsement Effective:
       9/1/2012
       Named Insured:
       Express America Trucking, Inc.
       …
       For any operations you engage in as a “motor carrier” the policy is
       changed as follows:
       A. Who Is An Insured under Liability Coverage is replaced by the
           following:
           1. Who Is An Insured
               The following are “insureds”:
               a. You for any covered “auto”
               …
       C. The Definitions Section is Amended as Follows:
           As used in this endorsement:
           …
           3. “Motor carrier” means a person or organization providing
               transportation by “auto” in the furtherance of a commercial
               enterprise.
       …
       SECTION II – LIABILITY COVERAGE
       A. Coverage
           We will pay all sums an “insured” legally must pay as damages
           because of “bodily injury” or “property damage” to which this
           insurance applies, caused by an “accident” and resulting from the
           ownership, maintenance or use of a covered “auto”.
           …
           We have the right and duty to defend any “insured” against a “suit”
           asking for such damages or a “covered pollution cost or expense”.
           However, we have not duty to defend any “insured” against a “suit”
Case 2:19-cv-02030-JTF-dkv Document 1 Filed 01/09/19 Page 5 of 6                         PageID 5



                 seeking damages for “bodily injury” or “property damage” or a
                 “covered pollution cost or expense” to which this insurance does not
                 apply….

           …
           SECTION V – DEFINITIONS
           …
           G. “Insured” means any person or organization qualifying as an insured in
              the Who Is An Insured provision of the applicable coverage. Except
              with respect to the Limit of Insurance, the coverage afforded applies
              separately to each insured who is seeking coverage or against whom a
              claim or “suit” is brought.

           14.      Plaintiff contends and asserts that Defendant Eagle Worldwide

 Transportation, LLC is not entitled to a defense or indemnity under the policy of

 insurance at issue as it was not an insured at any point during the effective dates of the

 policy.

           15.      Plaintiff contends and asserts that no coverage exists for any punitive or

 exemplary damages that may be awarded in the underlying action against Defendant

 Eagle Worldwide Transportation, LLC.

           WHEREFORE, PREMISES CONSIDERED, Plaintiff prays:

           1.       That process issue and be served upon the Defendant requiring them to

 answer this Complaint for Declaratory Judgment;

           2.       For a trial by jury;

           3.       For a declaration of rights, obligations, and legal relations of the Plaintiff

 and Defendant by reason of the aforesaid policy of insurance;

           4.       For a declaration that Plaintiff is not obligated to furnish legal counsel or

 otherwise provide a defense on behalf of Defendant Eagle Worldwide Transportation,

 LLC in the action filed by James Brown pending in the Circuit Court of Lee County,

 Mississippi docket number CV 14-074(PF)(L);
Case 2:19-cv-02030-JTF-dkv Document 1 Filed 01/09/19 Page 6 of 6                   PageID 6



        5.      For a declaration that Plaintiff is not obligated to indemnify Defendant

 Eagle Worldwide Transportation, LLC, pursuant to the terms of the policy of insurance at

 issue, in the action filed by James Brown pending in the Circuit Court of Lee County,

 Mississippi docket number CV 14-074(PF)(L);

        6.      For the costs of this cause; and

        7.      For such other relief to which Plaintiff may be entitled under the facts and

 circumstances of this cause.




                                       Respectfully submitted,

                                       RAINEY, KIZER, REVIERE & BELL, P.L.C.


                                       By:     s/ Bradford D. Box
                                               BRADFORD D. BOX, BPR # 016596
                                               JONATHAN D. STEWART, BPR #023039
                                               Attorneys for Plaintiff
                                               209 E. Main Street
                                               P.O. Box 1147
                                               Jackson, TN 38302!1147
                                               (731) 423!2414
                                               bbox@raineykizer.com
                                               jstewart@raineykizer.com
